The opinion of the Supreme Court was delivered by Nelson, Ch. J., who states the following, as the only points material to be noticed.
1. Was the delivery of the property on board the steam*235boat Boston, before the false pretences of the prisoner, so complete in judgment of law, as to repel and disprove the allegation in the indictment, that it was delivered to him upon the faith of them ?
2. Is it necessary to prove all the pretences laid in the indictment as having induced the delivery of the goods, and which are negatived, to be false, in order to authorize a conviction ? And
3. Must the jury be satisfied that the pretences proved to be false, were the sole and only inducement to the credit or delivery 1
As to the first, he says : “ We entertain no doubt that C. A. and Co. (the vendors) had a right to resume the actual possession and control of the goods at the time they became alarmed about the credit of the prisoner, and held the interview Avith him in Avhich he put forth the false pretences charged; and having asserted such a determination, the goods should be deemed in judgment of law, under their control at the time. The delivery Avas incomplete and conditional ; the invoice had not been delivered, nor the security for the purchase money given, and the receipt from the master of the boat, or bill of lading, was still in their hands.”
2. “The case of The People v. Stone, 9 Wend. 182, decides that it is necessary for the pleader, in drawing an indictment under this statute, to negative specifically, all the false pretences relied on to sustain the indictment and convict the accused. The same point had been before determined in the case of The King v. Perrott, 2 Maulé and Selw. 379. Neither of these cases, however, decides, that it is indispensable to establish, by proof, the falsity of each pretence thus negatived ; but are authorities, I think, for a contrary conclusion.”
3. “ From the view Ave entertain of the law on this point, the case was put to the jury by the court below more favorably to the prisoner than can be sustained. The recorder charged that if some of the pretences in the indictment were false, and. the goods Avere obtained solely by means of those pretences, they, C. A. and Co., believing them to be true, the prisoner was guilty.”
Now, we understand the rule to be, that if the pretences *236proved to be false, had a material effect in procuring the credit or inducing the party defrauded to give up his property, it is sufficient. All the opinions in The King v. Perrott, concede this principle ; for they suppose the pretences may be, what is most usually the fact, a mixture of truth and falsehood; and decide that the false pretences should be negatived; that the others, need not be; and that upon proof of the false ones, a conviction might or would follow. The position that the falsehood had a material effect upon the person defrauded, in procuring the property, necessarily implies that without it the object of the felon would have failed, he could not have obtained it; at least, we are disposed to require the false pretences to be so material, that without the existence of their influence upon the mind of the person defrauded, he would not have parted with the property ; and if so, the effect is as injurious, and the offence as great, as if they had been the sole and only inducement in the case. In reason, therefore, as well as upon authority the offence would fall within the statute.”
The court accordingly ordered the proceedings to be remitted to the court below, to the end that judgment be rendered against him according to the statute.
On a writ of error by the prisoner, from this decision of the Supreme Court,
The Court of Errors reversed the decision. The court held the delivery of the goods upon the facts of the case, to have been complete, and the property vested in the prisoner before he made the false pretences charged in the indictment; and as that delivery was not procured by the means set forth, the charge, as laid, was not proven. The Court declined to give any opinion as to the other points in the case. The Chancellor in his opinion in favor of reversal, says: “ Although-in point of moral turpitude, there is no essential difference between obtaining the possession of the goods by wilful and deliberate falsehood, in the first instance, and preventing the vendor by similar fraudulent and corrupt means from exercising a legal and equitable right, (of retalcing his goods,) it would, I think be going too far in a prosecution for felony to say that the two cases are the same; and tha the accused may be convicted of the latter offence, under an *237indictment, charging him with obtaining the delivery of the goods by means of those false pretences.”
£3= See People v. Johnson, 12 J. R. 292, where it was held, that if the credit be obtained by false pretences, the offence is complete within the statute.